Citation Nr: 0915636	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 
1971.  He died in February 2006.  The appellant is the 
Veteran's mother.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appellant requested a hearing before a member of the 
Board in her September 2007 substantive appeal, but withdrew 
that request in an October 2007 communication.

In August 2008 the Board remanded the claim for the issuance 
of a Statement of the Case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2006.

2.  At the time of his death the Veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

4.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.  

CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance, or plot or interment allowance have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing in 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz, supra; see also Manson v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim.")

Legal Criteria and Analysis

Burial expenses of a deceased veteran are payable, within 
limits set by law, where the veteran died of a service-
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 
3.1600(a).  The record shows that the appellant submitted an 
application for burial benefits in March 2006.  VA Form 21-
530 dated in March 2006 shows that she was claiming that the 
cause of death was service connected.  However, in a Board 
decision of August 2008 the Board denied entitlement to 
service connection for the cause of the Veteran's death. 

If the veteran's death was not service connected, burial 
benefits are payable if, at the time of death: (1) The 
veteran was in receipt of compensation or pension (or, but 
for the receipt of military retirement pay, would have been 
in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either compensation or pension 
pending, and, in the case of an original claim, there was 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death.  38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).  The 
Board notes that a claim for entitlement to service 
connection for porphyria cutanea tarda (PTC) and for 
esophageal cancer with metastasis to the liver, was pending 
at the time of the Veteran's death.  However, those claims 
were denied in the Board decision of August 2008.  Moreover, 
at the time of his death, the Veteran was not receiving VA 
compensation or pension benefits.  Accordingly burial 
benefits are not warranted under 38 U.S.C.A. § 2302(a)(1); 38 
C.F.R. § 3.1600(b)(1)(2)(i).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the Veteran served during a 
period of war, but the appellant is his next of kin.  Thus, 
the criteria under C.F.R. § 3.1600(b)(3) have not been met.  
Second, the Veteran died of a non-service-connected disorder, 
and his death did not occur while he was admitted to a VA 
facility for hospital, nursing home, or domiciliary care. The 
record shows that the Veteran was at home when he died.  He 
was not being transported at VA expense.  Accordingly, the 
criteria of 38 C.F.R. § 3.1605 are not met.  In light of the 
above, there is no basis upon which a grant of burial 
benefits may be predicated.  

The Board has also considered whether any other burial-
related benefits are for application here.  In this regard, 
it is noted that when a veteran dies from non-service-
connected causes, an amount not to exceed a certain amount 
may be paid as a plot or interment allowance.  Entitlement to 
a plot or interment allowance is subject to the following 
conditions: (1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or (c); or (2) 
The veteran served during a period of war and the conditions 
set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) (relating to 
burial in a state veterans' cemetery) are met; or (3) the 
veteran was discharged from the active military, naval or air 
service for a disability incurred or aggravated in line of 
duty (or at time of discharge, has such a disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability; the official 
service department record showing that the veteran was 
discharged or released from service for disability incurred 
in line of duty will be accepted for determining entitlement 
to the plot or interment allowance notwithstanding that VA 
has determined, in connection with a claim for monetary 
benefits, that the disability was not incurred in line of 
duty); and (4) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; and (5) The applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R. § 
3.1600(f).  See 38 U.S.C.A. § 2303.

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the Veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the Veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects he was cremated by a private funeral home and his 
ashes were scattered at sea.

Finally, the record shows that the Veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  The law and regulations concerning burial benefits 
establish very specific eligibility requirements for such 
benefits.  The Board has no authority to act outside the 
constraints of the regulatory criteria that bind it in this 
case.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2008).

Accordingly, in this case, the law is dispositive of the 
matter, and VA is bound by the statutes enacted by Congress.  
Therefore, while we are deeply sympathetic with the 
appellant's loss of her son, we find that a preponderance of 
the evidence is against the appellant's claim for burial 
benefits.  


ORDER

Entitlement to burial benefits for non-service-connected 
death is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


